Order Issued October 11, 2012




                                                  In The
                                     &cart of Apprais
                           Iffift4 33Wtrirt uf &rxasatDallas
                                               -
                                          No. 05-11-01141-CR


                                 JIMMY SOL BOOKER, Appellant

                                                    V.

                                 THE STATE OF TEXAS, Appellee


                         On Appeal from the 86th Judicial District Court
                                    Kaufman County, Texas
                                 Trial Court Cause No. 16390


                                             ORDER
        Appellant Jimmy Sol Booker filed this appeal of the trial court's August 9, 2011 order

denying his motions for DNA testing and appointment of counsel. The Clerk's Record filed in this

Court did not contain copies of the motions for DNA testing and appointment of counsel filed by

appellant in the trial court. By Order on August 31, 2012, this Court abated this appeal and directed

the trial court to determine whether the items requested by appellant to be included in a supplemental

clerk's record have been lost or destroyed, and, if so, whether the parties can agree that accurate

copies of the missing items exist. See TEX. R. APP. P. 34.5(e). If the parties could agree on the

accuracy of copies of the missing items, then the trial court was to direct the district clerk to include

these documents in a supplemental clerk's record and file it with the Clerk of this Court. See TEX.
R. APP. P. 4.5(e), 34(e).

        The trial court signed an order on September 19, 2012, which states the trial court has

reviewed the xerox copy of the papers tendered to the district clerk by appellant's sister on

September 11, 2012, and found this is an accurate copy of the original papers filed with the trial

court, "but for a few hand-written marks on the copy." In that order, the trial court directed the clerk

of the court to supplement the clerk's record to include the papers tendered to the trial court on

September 11, 2012, and the trial court's September 19, 2012 order. Further, on October 5, 2012,

appellant forwarded correspondence to this Court in which he stated those records tendered to the

district clerk by his sister "are one and the same" documents that were filed with the district clerk

on March 24, 2011. Correspondence dated October 3, 2012 to this Court from the court reporter

confirmed no hearing was conducted concerning this Court's August 31, 2012 order.

       On October 9, 2012, a supplemental clerk's record was filed with this Court. The

supplemental clerk's record contains copies of the motions for DNA testing and appointment of

counsel filed by appellant in the trial court on March 24, 2011, and the trial court's September 19,

2012 order.

       Accordingly, this appeal is REINSTATED.




                                                               OSELEY
                                                             SIDING JUSTICE